DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2022 has been entered.
Response to Amendment
The amendments, filed 2/22/2022, have been entered and made of record. Claims 1-3, 5-10, 15, 16, 19, and 20 have been amended. Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments in the Remarks filed on 2/22/2022 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Hellier
Claims 1-4, 6-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hellier et al.(USPubN 2017/0076433; hereinafter Hellier).
As per claim 1, Hellier teaches a method of operating a media processing system that comprises: one or more producer processing circuits; one or more consumer processing circuits; and a memory(“The electronic device 200 includes one or more processors 210 coupled to metadata generator 220, memory 230, storage 240, and network interface 250. Each of these elements will be discussed in more detail below” in Para.[0055], “In user device 600, an input signal containing media content that has been processed for streaming delivery along with metadata is provided as an input to tuner 602. Tuner 602 connects to central processor unit 604. Central processor unit 604 connects to audio/video decoder 605, display interface 606, transceiver 608, transceiver 609, Ethernet interface 610, system memory 612, and user control 614. Audio/video decoder 605 further connects to display interface 606. Transceiver 608 further connects to antenna 620. Transceiver 609 further connects to antenna 621” in Para.[0101],Fig. 2 and 6); the method comprising: 
a producer processing circuit of the one or more producer processing circuits producing a data output and storing the data output in the memory, wherein the data output comprises one or more video frames, and wherein the storing the data output comprises storing the one or more video frames in an allocated region of the memory(“The media content is received in electronic device 200 from a content source (e.g., content source 110 described in FIG. 1) and provided to processor(s) 210. The processor(s) 210 controls the operation of the electronic device 200. The processor(s) 210 runs the software that operates electronic device 200 and further provides the functionality associated with video optimization for the video portion of the media content such as, but not limited to, encoding, reformatting, converting and scaling. The processor(s) 210 also handles the transfer and processing of information between metadata generator 220, memory 230, storage 240, and network interface 250. The processor(s) 210 may be one or more general purpose processors, such as microprocessors, that operate using software stored in memory 230. Processor(s) 210 may alternatively or additionally include one or more dedicated signal processors that include a specific functionality (e.g., encoding, reformatting, converting, or scaling)” in Para.[0056], “The memory 230 stores software instructions and data to be executed by processor(s) 210. Memory 230 may also store temporary intermediate data and results as part of the processing of the media content, either by processor(s) 210 or metadata generator 220. The memory 230 may be implemented using volatile memory (e.g., static RAM), non-volatile memory (e.g., electronically erasable programmable ROM), or other suitable media” in Para.[0059]); and 
one or more of the one or more consumer processing circuits reading the data output from the memory and processing the read data output(“The network interface 250 provides a communication interface for electronic device 200 to provide the converted media content and associated metadata to other devices (e.g., user device 130 described in FIG. 1) over a wired or wireless network. Examples of suitable networks include broadcast networks, Ethernet networks, Wi-Fi enabled networks, cellular networks, and the like. It is important to note that more than one network may be used to deliver content to the other devices. For example, the media content and associated metadata may first be packaged for delivery over a cable network controlled by a service provider before terminating into one of the other suitable networks listed above” in Para.[0061], Para.[0101]); 
the method further comprising: the producer processing circuit: also generating metadata for the data output that it is producing and storing in the memory, wherein generating the metadata comprises deriving the metadata from the one or more video frames of the data output, the metadata allowing video or image processing operations of the one or more video frames by the consumer processing circuit(“the metadata generator 220 processes the video signal from the media content to produce an indication of blurring for the video. The indication of blurring, in conjunction with other metadata, may be provided to and used by a processing circuit in a user device (e.g., user device 130 described in FIG. 1) to process the received video signal. In one embodiment, a global metric for blur may be generated in metadata generator 220. The global metric for blur may be used to sharpen the received video signal for display to a user. Sharpening the video signal typically removes or mitigates the blurriness present in the video signal. Sharpening the video may also improve the apparent focus in the video content and may also improve the definition of edges in the video content. The global metric for blur may also be used to enhance the rendering or display of the video portion of the media content. In another embodiment, extremal (e.g., minimum and maximum) values of the blur metric may be computed for a section or shot in the video content. A section or shot may include a group of visually-consistent and semantically-coherent frames in the video signal. It is important to note that in some embodiments the global metric for blur and extremal values may both be computed and provided to the user device.” in Para.[0062], Para.[0059]); and 
providing said metadata derived from the one or more video frames of the data output for use by a consumer processing circuit that is reading the one or more video frames of the data output from the memory(Para.[0062], “the metadata along with the converted media content is provided for delivery to a user device over a network” in Para.[0076]); and 
a consumer processing circuit that is reading the data output comprising the one or more video frames from the memory and processing the read data output: when processing the read data output comprising the one or more video frames, using the metadata derived from the data output generated and provided by the producer processing circuit for video or image processing operations of the one or more video frames(“n input signal containing media content that has been processed for streaming delivery along with metadata is provided as an input to tuner 602.” in Para.[0101], “Central processing unit 604 digitally processes the signal to recover the media content and metadata. Central processing unit 604 also includes circuitry for processing the metadata along the with media content in order to provide an improved viewing experience for the video signal in the media content.” in Para.[0102]).
As per claim 2, Hellier teaches wherein the metadata derived from the one or more video frames of the data output generated by the producer processing circuit represents and/or is indicative of an absolute characteristic or characteristics of the one or more video frames of the data output(“the metadata may include an indication of blurring for the media content. The blur indication may include a blur metric, such as the global metric for blur described earlier. The blur metric may be a characterization of a specific portion of the media content (e.g., a frame of video, a block of pictures, a scene segment, or a special effects portion) or may be a time synchronized characterization of the entire media content program. In another embodiment, the blur indication may include extremal values (e.g., minimum and maximum values) for the blurring of the signal or for the blur metric” in Para.[0103]).
As per claim 3, Hellier teaches wherein the metadata derived from the one or more video frames of the data output generated by the producer processing circuit is indicative of whether and/or how the data output for which the metadata is being generated has changed and/or differs from another, different data output(Para.[0103]).
As per claim 4, Hellier teaches wherein the consumer processing circuit that is processing the data output is a display processor, and the display processor uses the metadata for one or more of: image enhancement; scene change detection; scene-aware colour management; scaling; and tone mapping(Para.[0103], “Audio/video decoder 605 may also process the decoded video for use with a video display through display interface 606” in Para.[0104], “Sharpening the video signal typically removes or mitigates the blurriness present in the video signal. Sharpening the video may also improve the apparent focus in the video content and may also improve the definition of edges in the video content. The global metric for blur may also be used to enhance the rendering or display of the video portion of the media content” in Para.[0062]).
As per claim 6, Hellier teaches wherein: the metadata derived from the one or more video frames of the data output generated by the producer processing circuit comprises information about noise levels, gradients and/or edge sharpness in respective regions of the data output; and the consumer processing circuit is a display processor and uses that metadata to control one or more of: a scaling process and an image enhancement process in the display processor(Para.[0062], [0103]).
As per claim 7, Hellier teaches wherein: the producer processing circuit is producing a sequence of video frames for video encoding, and generates for each video frame in the sequence, metadata indicative of changes relative to the preceding frame in the sequence; and the consumer processing circuit is a video processor that is encoding the sequence of frames being generated by the producer processing circuit, and uses the metadata for the frames to control its encoding process(“The content processing block 120 may also encode, re-encode, or transcode some or all of the media content. The encoding, re-encoding, or transcoding may change the format or resolution of the media content in order to facilitate delivery over a network and reception by user device 130” in Para.[0037], “The metadata may also be generated or modified based on the various processing functions (e.g., encoding, upscaling, conversion, re-formatting) performed in content processing block 120.” In Para.[0038]).
As per claim 8, Hellier teaches wherein: the consumer processing circuit is a display processor, and the display processor comprises a display processing circuit that performs composition and display processing, and a pixel processor that is in communication with the display processing circuit and that performs pixel processing operations; and there is a hardware communications path for conveying the metadata between the display processing circuit and the pixel processor(“Processed and/or stored digital data from central processor unit 604 along with video signals from video decoder 605 are also available for display through display interface 606. Display interface 606 provides an interface to a display unit, such as a monitor or television. In some embodiments, the display unit may be included in user device 600 as part of display interface 606.” In Para.[0105], Fig. 6).
As per claim 9, the limitations in the claim 9 has been discussed in the rejection claim 1 and rejected under the same rationale. 	
As per claim 10, the limitations in the claim 10 has been discussed in the rejection claim 1 and rejected under the same rationale.
As per claim 11, Hellier teaches wherein the producer processing circuit is one of: a video processor, a graphics processor, and an image signal processor (ISP)(“ When provided by a processor, the functions may be provided by a single dedicated processor, by a single shared processor, or by a plurality of individual processors, some of which may be shared. Moreover, explicit use of the term “processor” or “controller” should not be construed to refer exclusively to hardware capable of executing software, and may implicitly include, without limitation, digital signal processor (DSP) hardware, read only memory (ROM) for storing software, random access memory (RAM), and nonvolatile storage” in Para.[0027]).
As per claim 12, Hellier teaches wherein a consumer processing circuit is one of: a video processor, a graphics processor, and a display processor(“a video processor” in Abs).
As per claim 13, the limitations in the claim 13 has been discussed in the rejection claim 4 and rejected under the same rationale.
As per claim 15, the limitations in the claim 15 has been discussed in the rejection claim 6 and rejected under the same rationale.
As per claim 16, the limitations in the claim 16 has been discussed in the rejection claim 7 and rejected under the same rationale.
As per claim 17, Hellier teaches comprising a hardware communication path for propagating the metadata for a data output from the producer processing circuit to a consumer processing circuit(“The network interface 250 provides a communication interface for electronic device 200 to provide the converted media content and associated metadata to other devices (e.g., user device 130 described in FIG. 1) over a wired or wireless network. Examples of suitable networks include broadcast networks, Ethernet networks, Wi-Fi enabled networks, cellular networks, and the like. It is important to note that more than one network may be used to deliver content to the other devices. For example, the media content and associated metadata may first be packaged for delivery over a cable network controlled by a service provider before terminating into one of the other suitable networks listed above. “ in Para.[0061]). 
As per claim 18, Hellier teaches comprising a software communication path for propagating the metadata for a data output from the producer processing unit to a consumer processing circuit(Para.[0061]).
As per claim 19, the limitations in the claim 19 has been discussed in the rejection claim 8 and rejected under the same rationale.
As per claim 20, Hellier teaches a non-transitory computer readable storage medium storing comprising computer software code which when executing on a processor performs a method of operating a media processing system(“computer readable media and so executed by a computer or processor, whether or not such computer or processor” in Para.[0026], Fig. 2) the other limitations in the claim 20 has been discussed in the rejection claim 1 and rejected under the same rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Hellier in view of Campbell
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hellier et al.(USPubN 2017/0076433; hereinafter Hellier) in view of Campbell et al.(USPubN 2017/0124048; hereinafter Campbell).
As per claim 5, Hillier teaches all of limitation of claim 1. 
Hellier teaches wherein: the data output that is being generated by the producer processing circuit comprises a YUV frame; and the consumer processing circuit is a display processor and uses the metadata for one or more of: scene change detection, scene aware colour management, and tone mapping(Para.[0039]-[0051], [0103], [0104], [0062]).
Hellier is silent about the metadata that is produced for the YUV frame comprises average YUV values for the frame and a low resolution luminance layer derived by the producer processing circuit from the full resolution YUV frame generated by the producer processing circuit.
Campbell teaches the metadata that is produced for the YUV frame comprises average YUV values for the frame and a low resolution luminance layer derived by the producer processing circuit from the full resolution YUV frame generated by the producer processing circuit(“a video file may include image data and image attributes for an array of individual frames making up the video. Image data may include an array of pixel values encoding, for instance, RGB, RGBA or YUV color space information, which is data in a machine-readable format for rendering the combination of colors, luminance, chrominance and/or opacity for each portion or tile of an image. In some aspects, the number of pixels may be represented dimensionally, e.g., "3552.times.2000" pixels. Image attributes may describe the image data by specifying a quantity (e.g., opacity value, luminance or brightness value, etc.) or a quality (e.g., high-red color palate, high opacity, low luminance, etc.) of the image data. Other image attributes may describe image specifications, such as image size, image aspect ratio, image resolution, etc. Still further image attributes may provide details regarding the image file, such as creation date/time, author, etc. As should be appreciated, each image attribute may be defined by an attribute-value pair. That is, an image attribute (e.g., image height) may be paired with a value for that attribute (e.g., 1.04 inches) for a particular image” in Para.[0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Hellier with the above teachings of Campbell in order to improve the performance of reproducing video for enabling processing of different resolutions in particular on affordable and compact mobile devices.
As per claim 14, the limitations in the claim 14 has been discussed in the rejection claim 5 and rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333. The examiner can normally be reached M - Thur 6:00 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI Q TRAN can be reached on (571)272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNGHYOUN PARK/Examiner, Art Unit 2484